mM NO NO NO NY YN NY ND NO RH eRe RB RP RP Se Se Se
oN DN OH FR WY KH DW Oo ON NH A PP WW NY YK CO

Cm NY DW BR WN

Case 4:18-mj-08295-LAB Document 16 Filed 01/13/20 Page 1 of 1-

Soe

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America No. MJ-18-03295-001-TUC- Cle
Plaintiff, ORDER TERMINATING PROBATION
PRIOR TO ORIGINAL EXPIRATION
V. DATE .
Dennis Dickey
Defendant.

 

 

On Tuesday, October 09, 2018, the above named was placed on probation for a
period of five years. Dennis Dickey has complied with the rules and regulations of
probation and is no longer in need of supervision. It is accordingly recommended that
Dennis Dickey be discharged from supervision.

| Respectfully submitted,

\

Maria L. Garcia <7
U.S. Probation Officer

   
 

 

— ORDER OF COURT
Pursuant to the above report, it is ordered that Dennis Dickey be discharged from

supervision and that the proceedings in the case be terminated.

4 Py QL. Leensmattu. | 10/20

Honorable Leslie Ann Bowman Date
U.S. Magistrate Judge

 
